                       UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

CMI ROADBUILDING, INC., and                   )
CMI ROADBUILDING, LTD.,                       )
                                              )
                          Plaintiffs,         )
             v.                               )      Case No. CIV-18-1245-G
                                              )
SPECSYS, INC.,                                )
                                              )
                          Defendant.          )

                                        ORDER

      Now before the Court is Plaintiffs’ Motion for the Court to Take Judicial Notice

and Apply the Law of the Case Doctrine Regarding its Findings in the Case (Doc. No.

406). Defendant is DIRECTED to file a response to Plaintiffs’ Motion on or before

Wednesday, June 23, 2021, at 11:59 p.m.

      IT IS SO ORDERED this 18th day of June, 2021.
